DETAILED ACTION
	Applicant’s response, filed 10 June 2021 has been entered.
	Claim(s) 1-2 are currently pending. 
	The objection(s) to Figure(s) 2 and 3 have been withdrawn in light of the argument(s)/amendment(s) to the Figure(s) contained in Applicant’s response. 
Response to Arguments
Applicant's arguments filed 10 June 2021, and summarized below, have been fully considered but they are not persuasive. 
Applicant asserts that Paragraph 46 of the specification as filed describes an exemplary embodiment of the below underlined language:
“perform driving control for the reaction motor in the automatic driving
mode so as to prevent the actuation of the steering member based on a command from the actuation restriction circuit, the driving control for the reaction motor that is performed by the reaction control circuit including angle feedback control to be performed based on an angle deviation that is a deviation between a steering angle of the steering member driven by the reaction motor and a target steering angle that is a target value of the steering angle” 
Please see this paragraph, which explains how the steering member SW is prevented from being actuated based on detected angle deviation from a target angle. 
Examiner disagrees. While [0046] does describe angle feedback control, nowhere does it state that angle feedback control is used to “prevent actuation of the steering member”. Please see objection to claim 1 and rejection of claim 1 under 35 USC 112(b) detailed below. 

Examiner disagrees. Claim 5 was previously rejected under 35 USC 112(b). As stated in the previous office action “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/ 103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art”.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “perform driving control for the reaction motor in the automatic driving mode so as to prevent actuation of the steering member based on a command from an actuation restriction circuit” where Examiner assumes Applicant intended recite “perform driving control for the reaction motor in the automatic driving mode so as to restrict actuation of the steering member based on a command from an actuation restriction circuit”. Please see rejection of claim 1 under 35 USC 112(b) detailed below. 
Claim 1 is objected to because of the following informalities:  claim 1 recites “an actuation restriction circuit configured to restrict actuation of the steering member” where Examiner assumes Applicant intended recite “the actuation restriction circuit configured to restrict actuation of the steering member”.
 Appropriate corrections are required.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “perform driving control for the reaction motor in the automatic driving mode so as to prevent actuation of the steering member based on a command from an actuation restriction circuit, the driving control for the reaction motor that is performed by the reaction control circuit including angle feedback control” (emphasis added by Examiner) wherein the plain language of the claim seems to give conflicting outputs; i.e. actuation of the steering member (by the system) is prevented, but also the reaction motor is controlled to provide feedback control;  such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed. The word “prevent” is not defined by the claim or given an explicit definition in Applicant’s specification, and is therefore afforded the ordinary and customary meaning: “To preclude the occurrence of (an anticipated event, state, etc.); to render (an intended, possible, or likely action or event) impractical or impossible by anticipatory action; to put a stop to” as provided by Oxford English Dictionary. Claim 1 recites both “to prevent actuation of the steering member based on a command from an actuation restriction circuit” and “an actuation restriction circuit configured to restrict actuation of the steering member”, wherein the distinction between preventing actuation and restricting actuation, if any, is not made clear by the language of the claim or the content of Applicant’s specification. Examiner recommends amending the language of claim 1 to make clear the distinction between the terms without introducing new matter, or to use consistent language throughout the claim, in order to overcome this rejection. For the purpose of compact prosecution Examiner will assume that Applicant intended to recite “perform driving control for the reaction motor in the automatic driving mode so as to restrict actuation of the steering member”.
Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required. 
Claim 2 depend(s) upon claim 1, incorporating all of the limitations thereof, and is therefore rejected under the same rationale. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rakouth et al. (US 20180154932) modified by Szepessy (US 2019/0241213).
	In regard to claim 1: Rakouth et al. discloses a steering system, comprising: a mode input apparatus configured to input a manual driving mode that is based on an operation to be performed by an occupant (see [0052], [0054]), and an automatic driving mode that is not based on the operation to be performed by the occupant (see [0052], [0054]); a steering member configured to be located at an operation position in the manual driving mode (see [0060]), and to be located at a predetermined retraction position different from the operation position in the automatic driving mode (see [0059]); a reaction drive apparatus configured to apply a reaction force to the steering member (see [0046]: “The SOD system 2 comprises a Steer-By-Wire (SbW) steering system, which is characterized in that there is no mechanical linkage between the column electric power steering (CEPS) system and the rack electric power steering (REPS) system”, and “the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode under AD mode operations and that is used to steer the vehicle (through the REPS system 7) under MD mode operations”); a steering operation drive apparatus configured to turn a steered wheel (see [0046]: “SbW controller 4 is also in signal communication with, and controlling, the Rack Electric Power Steering (REPS) system 7 that controls the road-wheels torque and position”); a movement drive apparatus configured to move the steering member between the operation position and the retraction position (see [0062]); a mode switching circuit configured to switch the manual driving mode and the automatic (see [0054]); a movement control circuit configured to move the steering member to the operation position when switching to the manual driving mode is performed (see [0063]), and to move the steering member to the retraction position when switching to the automatic driving mode is performed (see [0064]); a reaction control circuit configured to: control the reaction drive apparatus in the manual driving mode based on steering information of the steering member and steering operation information of the steering operation drive apparatus (see [0046]: “SbW controller 4 that is configured to communicate with the other elements of the system to receive signal input and provide signal output” and “SbW controller 4 is also in signal communication with, and controlling, the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode under AD mode operations and that is used to steer the vehicle (through the REPS system 7) under MD mode operations”), and an actuation restriction circuit configured to restrict actuation of the steering member that is caused by the reaction drive apparatus in the automatic driving mode (see [0057], [0072]); Rakouth et al. does not explicitly disclose [a reaction drive apparatus] comprising a reaction motor as a drive source [configured to apply a reaction force to the steering member], however Rakouth et al. does disclose using Column Electric Power Steering (CEPS) to replicate the position of the road wheels while in manual driving mode (see [0046]), a steer by wire system wherein the steering wheel is only electrically coupled to the steering shaft (see [0056]), and explicitly providing feedback torque to the hand wheel (see Fig. 33B) at least suggesting the use of an electric motor to provide a reaction torque to the steering member; Szepessy teaches a steer by wire system (see [0002]: “steer-by-wire system has no mechanical link connecting the steering wheel from the road wheels”) which utilizes a reaction motor as a drive source, configured to apply a reaction force to the steering member (see [0002]: “steering feel of a conventional mechanically linked steering system is simulated using an electric motor-based steering wheel control system”, and [0027]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a reaction force motor to provide feedback at the steering wheel of the drive-by-wire system of Rakouth et al., amounting to use of a known technique to improve similar devices in the same way, or combining prior art elements according to known methods to yield predictable results; Rakouth et al. does not explicitly disclose perform[ing] driving control for the reaction motor in the automatic driving mode so as to [restrict] actuation of the steering member based on a command from an actuation restriction circuit, the driving control for the reaction motor that is performed by the reaction control circuit including angle feedback control to be performed based on an angle deviation that is a deviation between a steering angle of the steering member driven by the reaction motor and a target steering angle that is a target value of the steering angle; however Rakouth et al. does disclose restricting actuation of the steering wheel during automatic driving mode (see [0057]: “when the ADAS 22 is activated, the steering shaft 52 counter rotates such that no rotation of the steering wheel 30 is caused by the performance of steering maneuvers controlled by the ADAS 22”), and monitoring the driver interaction with steering wheel by comparing the steering wheel angle with the target steering angle at least during the transition from automatic driving to manual driving (see [0049]: “the UX-AD2MD system 14 includes feedback implemented in the form of… steering angle comparison between the driver's input and the SOD SbW steering system 2 input” and [0057]); Szepessy teaches perform[ing] driving control for the reaction motor in the automatic driving mode so as to [restrict] actuation of the steering member based on a command from an actuation restriction circuit (see [0010], [0011], [0018], [0027]), the driving control for the reaction motor that is performed by the reaction control circuit including angle feedback control to be performed based on an angle deviation that is a deviation between a steering angle of the steering member driven by the reaction motor and a target steering angle that is a target value of the steering angle (see [0033]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rakouth et al. to perform restricted angle feedback control during automatic driving using a reaction motor; amounting to use of a known technique to improve similar devices in the same way, or combining prior art elements according to known methods to yield predictable results. 
	In regard to claim 2: Rakouth et al. modified teaches the steering system according to claim 1, wherein, the actuation restriction circuit is configured such that when the switching to the automatic driving mode is performed, the actuation restriction circuit restricts the actuation of the steering member before the steering member starts movement to the retraction position (see [0057]: “steering wheel 30 is in the non-rotating state when the steering wheel 30 is operatively decoupled from the steering shaft 52” and [0064]: “prior to the steering wheel 30 moving towards the retracted position, the coupling mechanism 54 operatively decouples the steering wheel 30 from the steering shaft 52”) or after the steering member completes the movement to the retraction position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669	

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669